Citation Nr: 0106334	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.   00-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
dehydration.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and April 1991 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky. 

In a VA Form 9 filed in September 1992, the veteran expressed 
disagreement with the disposition of his claim for service 
connection of residuals of dehydration and requested a 
hearing before a traveling section of the Board.  In a 
subsequent VA Form 9, filed in December 1999, the veteran 
withdrew from appellate status his claims for service 
connection for a number of disorders consisting of peptic 
ulcer, hiatal hernia, and gall bladder disease.  In that same 
document the veteran also expressed disagreement with the 
RO's denial of the veteran's claims for service connection 
for an eye disorder and an increased evaluation for post-
traumatic stress disorder, as well as the denial of the 
veteran's claim for service connection of residuals of 
dehydration.  The veteran in that document indicated that he 
did not desire a hearing before the Board and, in an appended 
document, indicated that he did not desire a personal 
hearing.  The Board interprets the veteran's statement as a 
withdrawal of any prior hearing request made in connection 
with the veteran's claim for service connection of residuals 
of dehydration.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

In an April 1998 statement, the veteran indicated that he was 
receiving treatment through the VA in Lexington, Kentucky, 
for post-traumatic stress disorder.  He indicated in that 
statement that he last received treatment in February 1998.  
In a subsequent April 1998 statement the veteran also 
indicated that he received treatment for an eye disorder 
through the VA eye clinic in Lexington, Kentucky.  He also 
indicated therein that his most recent appointment had been 
in February 1998.  He further indicated that he would receive 
further treatment at a later date.  

In December 1999, the RO requested all records of outpatient 
treatment provided throughout VAMC, Lexington, Kentucky from 
December 8, 1998 up to the date of request.  The RO did not 
request records of treatment prior to December 8, 1998.  
Although the veteran has since submitted treatment records 
documenting treatment through the eye clinic in February and 
September 1998, it is not clear that all records of 
ophthalmologic treatment provided throughout VAMC Lexington, 
Kentucky, have been obtained.  Furthermore, the veteran's 
submissions do not include documentation of treatment for 
post-traumatic stress disorder in February 1998 and, given 
the limited character of the RO's request, it is not clear 
that there are not additional mental health records, 
particularly records documenting mental health care in 
February 1998, that need to be obtained.  Additional 
development, therefore, is necessary in order to obtain any 
such additional records pertinent to veteran's claims.

The veteran contends that he suffers from a current eye 
disorder as a result of having had his eyes burned in 
service, and service medical records reflect that the veteran 
received treatment in service in connection with eye 
complaints.  A 1970 eye consultation reflects the presence of 
exfoliation secondary to trauma, and service medical records 
also reflect that the veteran required an eye patch during 
that time period.  In additional, a February 1998 entry in VA 
treatment records reflects a history of a prior burn injury 
of the left eye many years earlier which required a patch for 
several days and contains a note that raises the possibility 
that the prior injury was the cause of an eye disorder 
identified at that time.  

The evidence raises the possibility that the veteran suffers 
from a current eye disorder as a result of an injury in 
service, and further inquiry is required before the Board 
makes a determination in this respect.  An eye examination 
premised upon a review of the complete claims file, after any 
pertinent additional records have been obtained, is warranted 
in order to assist in a determination concerning the nature 
and etiology of any current disorder.  

In April 1991, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of dehydration, previously denied by 
the RO in December 1971.  Thereafter, the veteran submitted a 
notice of disagreement, and, in April 1992, the RO issued a 
statement of the case addressing a number of issues, 
including whether new and material evidence had been 
submitted to reopen a claim for service connection for 
residuals of dehydration.  In June 1992, the veteran 
requested additional time to file an appeal, and in September 
1992, the veteran filed a timely appeal, after the RO, in 
July 1992, granted the requested extension.  In January 1993, 
the RO issued a supplemental statement of the case addressing 
the issues addressed in the statement of the case, including 
whether new and material evidence had been submitted to 
reopen a claim for service connection for residuals of 
dehydration.  In July 1993, the veteran withdrew an claim for 
an increased evaluation for post-traumatic stress disorder, 
but did not withdraw the appeal for service connection for 
residuals of dehydration.  The RO, thereafter did not again 
provide the veteran with a supplemental statement of the case 
addressing whether new and material evidence had been 
submitted to reopen a claim for service connection for 
residuals of dehydration.  

In April 1994, the RO issued a decision denying service 
connection for a number of disorders consisting of cystic 
fibrosis, a brain aneurysm with seizures, basal cell 
carcinoma, skin rashes, and a respiratory disorder, which the 
RO characterized as a breathing problem.  With respect to 
each disorder, the RO expressly considered the theory of 
whether the disorder was caused by exposure to Agent Orange 
in service.  Thereafter, in August 1994, the veteran 
submitted a notice of disagreement with respect to the April 
1994 decision.  In March 1995, the RO provided the veteran a 
statement of the case addressing service connection for 
cystic fibrosis.  The RO, however, did not afford the veteran 
a statement of the case addressing the remaining issues 
adjudicated in April 1994.  

In February 1998, the Board issued a decision denying 
entitlement to service connection for cystic fibrosis.  In 
the introduction to the decision, the Board observed that in 
January 1993 the RO had provided the veteran with a 
supplemental statement of the case addressing a number of 
issues, including whether new and material evidence had been 
submitted to reopen a claim for service connection for 
residuals of dehydration, as well as entitlement to service 
connection for gall bladder disease, stomach ulcers, and 
hiatal hernia.  The Board noted that the issues had been 
timely appealed and had not been withdrawn from appellate 
status.  The Board also observed the RO's failure to provide 
the veteran with a statement of the case addressing claims 
denied in April 1994.  The Board then referred to the RO 
those issues for appropriate disposition.  

In November 1990, the RO provided the veteran with a 
supplemental statement of the case addressing entitlement to 
service connection for gall bladder disease as a result of 
exposure to herbicides, peptic ulcer disease as a result of 
exposure to herbicides, and hiatal hernia as a result of 
exposure to herbicides, and the veteran thereafter, in 
December 1999, withdrew his appeal with respect to his claims 
for service connection for gall bladder disease, peptic 
ulcer, and hiatal hernia.  The claims file, however, reflects 
that the RO has yet to provide the veteran with a statement 
of the case addressing whether new and material evidence has 
been submitted to reopen a claim for service connection for 
residuals of dehydration.  In addition, the claims file 
reflects that the RO has yet to provide the veteran a 
statement of the case addressing entitlement to service 
connection for a brain aneurysm with seizures, basal cell 
carcinoma, skin rashes, and a respiratory disorder, all of 
which the veteran at one point alleged were attributable, at 
least in part, to Agent Orange exposure in service.  

After the RO provided the veteran with a supplemental 
statement of the case, in January 1993, addressing whether 
new and material evidence had been submitted to reopen a 
claim for service connection for residuals of dehydration, 
considerable additional medical evidence was associated with 
the claims file.  Proper development of the veteran's claim 
requires that the veteran be provided a current supplemental 
statement of the case prior to any adjudication by the Board.  

The veteran's notice of disagreement with respect to the 
April 1994 denial of service connection for a brain aneurysm 
with seizures, basal cell carcinoma, skin rashes, and a 
respiratory disorder requires that the RO provide the veteran 
with a statement of the case addressing those issues.  See 38 
C.F.R. § 19.26.  Although the Board in the past has referred 
such matters to the RO for appropriate action, the United 
States Court of Appeals for Veterans Claims (Court) has now 
made it clear that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request a list of all medical providers 
who have provided the veteran with 
treatment pertinent to his claims 
currently on appeal and the dates of 
treatment.  The RO should obtain any 
appropriate releases and obtain the 
information identified by the veteran.  
In addition, the RO should obtain all 
pertinent records of treatment provided 
through VAMC Lexington, Kentucky, not 
previously requested.  This should 
include all records of psychiatric 
treatment provided prior to December 8, 
1998 and from at least as early as 
January 1997, as well as all records of 
psychiatric treatment provided as of 
December 15, 1999.  The RO should pay 
particular attention to obtaining any 
records of psychiatric treatment in 
February 1998.  

2.  The RO should afford the veteran an 
ophthalmologic examination to ascertain 
the nature and etiology of any current 
eye disorder.  The examiner should 
identify any current eye disorders and, 
after reviewing the claims file, should 
indicate for each disorder identified 
whether it is at least as likely as not 
that the disorder was caused by a disease 
or injury in service.  The examiner's 
attention is directed to treatment 
received for eye complaints in 1970, as 
well as a February 1998 entry in 
treatment records which appears to raise 
the possibility that an eye disorder is 
related to service.  The claims file must 
be made available to the examiner for 
review.  

3.  The RO should then review the VA 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the applicability of the Act to the 
veteran's claims and effect any 
additional development required by the 
Act.  If the decision is adverse to the 
veteran, the RO should provide the 
veteran and his representative a 
supplemental statement of the case that 
lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based and an opportunity to 
respond thereto before the claim is 
returned to the Board for further 
appellate consideration.

5.  With respect to the veteran's claims 
for service connection for service 
connection for a brain aneurysm with 
seizures, basal cell carcinoma, skin 
rashes, and a respiratory disorder, the 
RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal of the RO's April 
1994 decision.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



